 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1482 
IN THE HOUSE OF REPRESENTATIVES 
 
June 28, 2010 
Mr. Bilbray (for himself and Mrs. Davis of California) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Science and Technology, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
RESOLUTION 
Commemorating the 40th annual meeting of the Society for Neuroscience. 
 
 
Whereas in 2010, the Society for Neuroscience will mark its 40th annual meeting, which will be held November 13–17, drawing more than 30,000 scientists from around the globe to San Diego, California, one of the world’s great hubs of neuroscience research and home to one of America’s strongest high-tech economies; 
Whereas the Society for Neuroscience is the world’s largest organization of researchers and clinicians who study the brain and nervous system; the Society’s members, more than 40,000 in more than 80 countries, are dedicated to applying new scientific knowledge to advance the understanding of the brain and nervous system; it is estimated that neurological illnesses—from Alzheimer’s to autism, blindness to traumatic brain injury—affect more than 50 million Americans annually at costs of more than $460 billion; and mental disorders such as depression and schizophrenia, but excluding drug and alcohol problems, strike 44 million adults a year at a cost of some $148 billion; 
Whereas for 40 years, the Society for Neuroscience, under the direction of its volunteer scientific leadership, has hosted annually the world’s premier venue for showcasing emerging research on the brain and nervous system; the annual meeting, one of the largest scientific meetings in the world, helps propel the field, enabling scientists to discuss and debate innovative research and forge new collaborations, pursue groundbreaking discoveries that can translate into treatment strategies, and spark broader understanding and use of all the tools of modern biology to explore neural function in health and disease; 
Whereas the annual meeting showcases the broad economic impact of biomedical research, with more than 400 large and small exhibitors providing information on the latest biomedical tools, technologies, and innovations; and brings together numerous patient advocacy organizations from around the globe to promote research and promotion of health; and 
Whereas the Society for Neuroscience meeting highlights the central role of the National Institutes of Health, National Science Foundation, Department of Defense, and the Veterans Administration in promoting a strong global biomedical research platform; and the importance of ensuring neuroscience research continues to produce new medical treatments and hope for millions of families: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the significance of the anniversary of the 40th annual meeting of the Society for Neuroscience in San Diego, California, as it is the world’s largest forum for advancing the understanding of the brain and nervous system; 
(2)acknowledges 40 years of growth and innovation within the Society for Neuroscience and the broader field, and the role of neuroscience in solving many of society’s most pressing health and social concerns which cause families untold hardship and society trillions of dollars; and 
(3)reaffirms the contribution of and importance of strong investment in the National Institutes of Health and the National Science Foundation for basic and translational scientific research that is producing groundbreaking research, strengthening the economy, and saving lives. 
 
